April 13, 2010 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of the response to Item 4.01 of Form 8-K/A for the event that occurred on March 15, 2010 to be filed by our former client, PrismOne Group, Inc. We agree with the statements made in response to that Item insofar as they relate to our Firm, except that we were not made aware that we were dismissed until March 31, 2010. Very truly yours, /s/ Cross, Fernandez & Riley, LLP Cross, Fernandez & Riley, LLP 201 S. Orange Avenue, Suite 800 • Orlando, FL 32801-3421 • 407-841-6930 525 Pope Avenue NW • Winter Haven, FL 33881 • 863-299-5638 2907 W. Bay to Bay Blvd., Suite 202 • Tampa, FL 33629 • 813-414-0121 Fax: 407-841-6347 • www.cfrcpa.com
